Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 94-95 and 102 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 2015/0161894 A1 to Duncan et al. that was filed in 2013 (hereinafter “Duncan”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”). 

In regard to claim 94, and 102 and 110, Herbach discloses “94. (New) An automated driving system for a host vehicle, the system comprising: (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.

an interface to obtain sensing data of an environment in a vicinity of the host vehicle, (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)
the sensing data captured from at least one sensor device of the host vehicle; and 
at least one processing device configured to: (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)
determine a planned navigational action for accomplishing a navigational goal of the host vehicle; (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
identify, from the sensing data, 
a target vehicle in the environment of the host vehicle: (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
Herbach is silent but Zagorski teaches “…predict a following distance between the host vehicle and the target vehicle that would result 
if the planned navigational action was taken; (See paragraph 21 to 25 where the desired stopping distance is provided as Dstopping can this is determined as to whether this can be achieved and if not then an avoidance threshold is determined and if it cannot be avoided in block 122 then the maximum braking capability is provided in block 116; however if the relative distance is smaller however, if the distance is sufficiently large in block 114, then a sub maximum braking can be provided to avoid and if the deceleration avoidance value is larger then a deceleration is provided or if not then the maximum braking is provided in blocks 102-124 and 116);
Herbach is silent but Canavor teaches “…identify a defined braking capability of the host vehicle, (see FIG. 1 where the lead vehicle 102 and the trailing vehicle can exchange data with each other; see col. 14, lines 1-24 where the value can be a maximum value; see col. 15, lines 1-15 where if a first vehicle used antilock braking then a second vehicle can record this and use this for a control as a learning exercise);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Canavor since Canavor teaches that an autonomous operation may be provided and can include a virtual track of data that is exchanged between the vehicles. This data can be swapped with the two vehicles, or a host and a target vehicle.  The virtual track data can be aggregated as more and more vehicles are traversing to provide a device to determine a safe path for which an autonomous vehicle to traverse based on learning and observing other vehicles.  For example, several vehicles may decelerate quickly in a lane. This can be observed by 100 vehicles. A new host vehicle may avoid that lane and that route to avoid a sudden deceleration for increased safety.  Further, a user may also desire a minimal amount of braking when the user is eating or working. This can provide increased comfort and to plan to avoid a sudden intense braking.     See col. 3, lines 1 to 65 of Canavor and block 332-340.
Eshed teaches “….a defined acceleration capability of the host vehicle, and a longitudinal speed of the host vehicle; … the defined acceleration capability of the host vehicle, and the longitudinal speed of the host vehicle, … (see page 132 -136 where the vehicle host vehicle can scan the driver and then detect an overtaking event and see table 1 where a velocity and acceleration inputs V can be taken and previous overtaking acceleration events and videos are stored; see FIG. 13 where the vehicle overtaking acceleration is shown ) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Eshed since Eshed teaches that by observing other vehicles and storing the data over a certain time then varying characteristics of an overtaking procedure can be determined from a host vehicle to a second autonomous vehicle can be determined. These can include 1. Velocity inputs, 2. Acceleration inputs, and 3. Driver face and foot inputs.   This can provide the hallmarks of an acceleration event and the capability of a host vehicle to over take a second vehicle.     See pages 132-136 of Eshed. 

Herbach is silent but Zagorski teaches “…determine a host vehicle braking distance based on the defined braking capability of the host vehicle, (See paragraph 21 to 25 where the desired stopping distance is provided as Dstopping can this is determined as to whether this can be achieved and if not then an avoidance threshold is determined and if it cannot be avoided in block 122 then the maximum braking capability is provided in block 116; however if the relative distance is smaller however, if the distance is sufficiently large in block 114, then a sub maximum braking can be provided to avoid and if the deceleration avoidance value is larger then a deceleration is provided or if not then the maximum braking is provided in blocks 102-124 and 116); (see paragraph 27 to 31)” 
Herbach is silent but Duncan teaches “…the defined braking capability of the host vehicle comprising a minimum braking rate that is less than a maximum braking rate of the host vehicle, …. (see paragraph 33 and 39) (see paragraph 45) (see paragraph 45 where the braking can be a maximum braking capability or a probability distribution from the value)

the minimum braking rate identified to be applied by the host vehicle as at least an initial braking force used to decelerate within the host vehicle braking distance, and (see paragraph 33 and 39) (see paragraph 45) (see paragraph 45 where the braking can be a maximum braking capability or a probability distribution from the value)

the minimum braking rate identified to be applied by the host vehicle as a lower limit of an amount of braking force used to decelerate throughout the host vehicle braking distance; (see paragraph 33 and 39) (see paragraph 45) (see paragraph 45 where the braking can be a maximum braking capability or a probability distribution from the value)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Duncan since Duncan teaches that certain time varying characteristics of an autonomous vehicle can be determined such as braking, or acceleration or speed or braking information.  This information can be shared via an EM signal to other second vehicles.  This can provide a different safety margin to other vehicles. For example, a tailgating of certain vehicles or following too closely can be avoided.  This can provide increased safety and to prevent an accident.     See paragraph 38, 22-35 and 36 of Duncan.

Zagorski teaches determine a target vehicle braking distance, 

based on a longitudinal speed of the target vehicle and a maximum braking capability of the target vehicle; and (see FIG. 3 where the relative distance is less than a minimum collision avoidance distance in block 114-124; see also paragraph 25 where target vehicle velocity (v.sub.TAR) or acceleration (a.sub.TAR), relative velocity (.DELTA.v) or acceleration (.DELTA.a), etc.) and provide a minimum collision avoidance distance (d.sub.MINAVOID) and/or a desired stopping distance (d.sub.STOPPING) as output. Such data structures may also take other conditions into account, such as those involving current road conditions, weather conditions, the performance or capability of the host vehicle brake system, etc. In a different embodiment, the method employs an algorithmic approach to determine the minimum collision avoidance distance (d.sub.MINAVOID) and/or the desired stopping distance (d.sub.STOPPING), as opposed to using a lookup table or the like. These and other suitable techniques may be used to determine such distances, including the exemplary techniques disclosed in U.S. patent application Ser. No. 13/032,694, which is owned by the present assignee and whose contents are hereby incorporated by reference.)
 cause the host vehicle to implement the planned navigational action when the predicted following distance of the planned navigational action is greater than a minimum safe longitudinal distance, the minimum safe longitudinal distance being calculated based on the determined host vehicle braking distance and the determined target vehicle braking distance. ”. (see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Zagorski since Zagorski teaches that a parameter can be placed around a following vehicle.  The vehicle distance and the speed can be recorded. See abstract. Then the vehicle can determine 1. A minimum collision avoidance distance in block 114 and then if this is relative distance is less than a threshold and a maximum braking can be still applied to decelerate the vehicle in block 116. However, if this is not smaller than a minimum value then 2. an avoidance deceleration can be provided to avoid the vehicle in blocks 120-124.   This can provide increased safety and to prevent a rear end accident.     See paragraphs 21-28 of Zagorski.

Herbach is silent but Zagorski teaches “…95. (New) The system of claim 94, wherein the minimum safe longitudinal distance includes an acceleration distance that corresponds to a distance the host vehicle can travel over a time period at a maximum acceleration capability of the host vehicle, (see block 110 and where the deceleration prevention deceleration rate is provided in block 112 and then the braking is provided and if more deceleration is needed then autonomous deceleration is provided in block 168)
 starting from the identified longitudinal speed of the host vehicle. ”.  (see paragraph 21-30; see block 114 where based on the current speed there is a relative distance Delta D that is a minimum collision distance; and If the distance is less than the minimum distance then a maximum braking capability is provided in block 116; and if the distance is sufficiently larger then a deceleration avoidance value sis provided and compared to a threshold in block 102-122 and then a deceleration is provided in block 124 and if thee value is a no in block 122 then a maximum braking is provided in block 116).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach with the teachings of Zagorski since Zagorski teaches that a parameter can be placed around a following vehicle.  The vehicle distance and the speed can be recorded. See abstract. Then the vehicle can determine 1. A minimum collision avoidance distance in block 114 and then if this is relative distance is less than a threshold and a maximum braking can be still applied to decelerate the vehicle in block 116. However, if this is not smaller than a minimum value then 2. an avoidance deceleration can be provided to avoid the vehicle in blocks 120-124.   This can provide increased safety and to prevent a rear end accident.     See paragraphs 21-28 of Zagorski.
Claims 96 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 205/0161894 A1 to Duncan et al. that was filed in 2013 (hereinafter “Duncan”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of U.S. Patent No.: 9,849,852B1 to Larner that was filed in 9-4-15 and in view of Eshed. 

In regard to claim 96 and 104, Herbach is silent but Lardner teaches “96. (New) The system of claim 94, wherein the minimum safe longitudinal distance is further calculated based on a response time associated with the host vehicle. _”;(see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collided with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach and the teachings of Lardner since LARDNER teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage.     See Col. 15, line 1 to Col. 16, line 54 of Lamer.

Claims 97 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 205/0161894 A1 to Duncan et al. that was filed in 2013 (hereinafter “Duncan”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of U.S. Patent No.: 9,587,952B1 to Slusar which was filed in 2015 (hereinafter “Slusar”) and in view of Eshed.

IN regard to claim 87 and 105, Slusar teaches “…97. (New) The system of claim 94, wherein the defined braking capability of the host vehicle is based on weather and road conditions of the environment. ”. (See FIG. 5 where a route having a start and a destination is provided and then a second route and each route is assigned a different risk and then a route is adjusted based on the risk; see col. 5, line 40 to col. 6 ,line 65 where a hurricane that occurs on the second route may indicate a very high risk and this should be avoided; see also claim 1-18)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of HERBACH and the teachings of Slusar since Slusar teaches that an autonomous vehicle and a server may interact for detecting routes and also assigning low risk and high risk routes.   For example, a first route can be indicated as moving through a hurricane hit area and may include a first risk value. A second route may be indicated as being a very wet roadway with many accidents from the server. The third route may indicate no accidents and great and dry weather but may be longer and can avoid the hurricane.  The server can then send a message with instructions to the autonomous vehicle so the vehicle can avoid the weather event and move to the lowest risk route. This can preserve the vehicle from damage and ensure a safe journey.  See SLUSAR at col. 5, lines 30 to col. 6, line 65 and the abstract and also claims 1-18

Claims 98 and 106-107 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 205/0161894 A1 to Duncan et al. that was filed in 2013 (hereinafter “Duncan”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of Eshed and in view of Lardner. 

In regard to claim 98 and 106, and 111 Lardner teaches “…98. (New) The system of claim 94, wherein the longitudinal speed of the target vehicle is determined from the sensing data. . (see FIG. 7 where a bike 610 is determined and a pedestrian is determined at 620 and then a path of the vehicle is shown as 702 and where the vehicle can later determine that the vehicle will collided with a first future location of the objects 712 and 722 as x, y and z points in FIG. 7) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach and the teachings of Lardner since LARDNER teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage.     See Col. 15, line 1 to Col. 16, line 54 of Lamer.

In regard to claim 99 and 107, Herbach discloses a LIDAR, and a camera but is silent but Lardner teaches “…99. (New) The system of claim 94, wherein the longitudinal speed of the target vehicle is determined from output from at least one of a LIDAR system or a RADAR system of the host vehicle. ”. (See col. 10, lines 1-25)”. 


It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach and the teachings of Lamer since Lamer teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage.     See Col. 15, line 1 to Col. 16, line 54 of Lamer.
Claims 100-101 and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 205/0161894 A1 to Duncan et al. that was filed in 2013 (hereinafter “Duncan”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of U.S. Patent No.: 9,849,852B1 to Larner that was filed in 9-4-15 and in view of Eshed. 

In regard to claim 100 and 108, Lardner teaches “…100. (New) The system of claim 94, wherein the planned navigational action causes at least one of steering, braking, or accelerating in the host vehicle. ”.  (See claims 1-7 where the active safety system can reduce a likelihood of damage by steering or braking away and col. 5, line 20 to col. 6, line 55)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach and the teachings of Lardner since LARDNER teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage.     See Col. 15, line 1 to Col. 16, line 54 of Lamer.

In regard to claim 101 and 109, Lardner teaches “…101. (New) The system of claim 94, wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera. (see col. 9, lines 25-55)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach and the teachings of Lardner since LARDNER teaches that by predicting a trajectory behavior of the autonomous vehicle and the trajectory behavior of the objects then a collision can be predicted even when the vehicle does not actually sense the vehicle and can use future behavior. This can give the processor more time to control the vehicle to avoid the accident or to provide a restraint mechanism to prevent a vehicle accident and if there is an accident to minimize the damage.     See Col. 15, line 1 to Col. 16, line 54 of Lamer.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 3-20-18 and assigned to Waymo™ and in view of U.S. Patent No.: 9,953,535 B1 to Canavor et al. assigned to Amazon™ and filed in 2016 (hereinafter “Canavor”) and in view of and in further in view of U.S. Patent Application Pub. No.: US 205/0161894 A1 to Duncan et al. that was filed in 2013 (hereinafter “Duncan”) and in view of U.S. Patent Application Pub. No.: US 2013/0110368 A1 to Zagorski and in view of NPL, Eshed, Ohn-bar, On surveillance for safety critical events: In-vehicle video networks for predictive driver assistance systems, Computer Vision and Image Understanding, Science Direct, Volume 134, https://reader.elsevier.com/reader/sd/pii/S1077314214002070?token=B721DF1921B8E7588D22109EC181A37CA91AF12BEA520F8187CBF5B6A014BC694D0AA2EB00DF0920B3E7485046EA723E&originRegion=us-east-1&originCreation=20220929164535 (2015)(hereinafter “Eshed”) and in view of U.S. Patent Application Pub. No.: US20070021876A1 to Isaji that was filed in 2005.
Isaji teaches “…103. (New) The machine-readable storage medium of claim 102, wherein the minimum safe longitudinal distance includes an acceleration distance (see block 313) that corresponds to a distance the host vehicle can travel over a time period at a maximum acceleration capability of the host vehicle, starting from the identified longitudinal speed of the host vehicle”.  (see paragraph 201-228) 

    PNG
    media_image1.png
    717
    1100
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of Herbach and the teachings of ISAJI since ISAJI teaches that a condition index can be taken. This can increase or decrease a spacing between the vehicles based on the acceleration distance condition evaluation index.  This can provide a larger or smaller distance based on the index.  See claim 57-60.  This can provide a larger spacing or a smaller spacing based on the index and this can prevent accidents. See paragraph 201-228 and claims 58-60 and the abstract.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668